                                                                       Case 8:20-bk-10143-TA             Doc 475 Filed 06/18/21 Entered 06/18/21 16:20:46                             Desc
                                                                                                          Main Document     Page 1 of 3


                                                                       1   Ira D. Kharasch (CA Bar No. 109084)
                                                                           Erin Gray (CA Bar No. 157658)
                                                                       2   PACHULSKI STANG ZIEHL & JONES LLP
                                                                           10100 Santa Monica Blvd., 13th Floor
                                                                       3   Los Angeles, CA 90067
                                                                           Telephone: (310) 277-6910
                                                                       4   Facsimile: (310) 201-0760
                                                                           E-mail: ikharasch@pszjlaw.com
                                                                       5            egray@pszjlaw.com

                                                                       6   Former Co-Counsel for Debtor and Debtor-in-Possession,
                                                                           Bridgemark Corporation
                                                                       7

                                                                       8
                                                                                                           UNITED STATES BANKRUPTCY COURT
                                                                       9
                                                                                                            CENTRAL DISTRICT OF CALIFORNIA
                                                                      10
                                                                                                                        SANTA ANA DIVISION
                                                                      11
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12
                                                                           In re:                                                  Case No.: 8:20-bk-10143-TA
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13
                                            ATTOR NE YS A T LAW




                                                                           BRIDGEMARK CORPORATION, 1                               Chapter 11
                                                                      14
                                                                                                                                   NOTICE OF PROFESSIONAL FEE
                                                                      15              Debtor and Debtor-in Possession.             STATEMENT NUMBER 11 OF PACHULSKI
                                                                                                                                   STANG ZIEHL & JONES LLP, FORMER
                                                                      16                                                           GENERAL BANKRUPTCY COUNSEL FOR
                                                                                                                                   THE DEBTOR AND DEBTOR IN POSSESSION
                                                                      17                                                           FOR THE PERIOD OF APRIL 1, 2021
                                                                                                                                   THROUGH MAY 31, 2021
                                                                      18
                                                                                                                                    [No Hearing Required Unless Requested]
                                                                      19

                                                                      20

                                                                      21

                                                                      22

                                                                      23

                                                                      24

                                                                      25

                                                                      26

                                                                      27
                                                                           1
                                                                             The Debtor’s last four digits of its taxpayer identification number are (1669). The headquarters and service address for
                                                                      28   the above-captioned Debtor is 17671 Irvine Blvd., Suite 217, Tustin, CA 92780.


                                                                           DOCS_LA:337957.1 10804/002
                                                                       Case 8:20-bk-10143-TA              Doc 475 Filed 06/18/21 Entered 06/18/21 16:20:46                          Desc
                                                                                                           Main Document     Page 2 of 3


                                                                       1   TO THE HONORABLE THEODOR C. ALBERT, UNITED STATES BANKRUPTCY
                                                                           JUDGE, THE OFFICE OF THE UNITED STATES TRUSTEE, PLACENTIA
                                                                       2   DEVELOPMENT COMPANY, LLC, THE 20 LARGEST UNSECURED CREDITORS AND
                                                                       3   OTHER PARTIES IN INTEREST:
                                                                                     PLEASE TAKE NOTICE THAT on June 18, 2021, Pachulski Stang Ziehl & Jones LLP
                                                                       4
                                                                           (“PSZJ”), former general bankruptcy counsel to the debtor and debtor in possession filed a
                                                                       5
                                                                           Professional Fee Statement (a “PFS”) pursuant to which it seeks interim payment of 80% of the fees
                                                                       6
                                                                           for services rendered and 100% of the costs incurred during the Reporting Period. 2
                                                                       7
                                                                           Professional      Role       Reporting     100% Fees      100%        80% Fees        100%          Total       Hold Back
                                                                                                         Period                     Expenses                    Expenses     Sought to      (20% of
                                                                       8
                                                                                                                                                                              be Paid         Fees)
                                                                           Pachulski      General       4/1/2021      $77,221.50   $2,751.56    $61,777.20     $2,751.56    $64,528.76     $15,444.30
                                                                       9
                                                                           Stang Ziehl    Bankruptcy    through
                                                                           & Jones LLP    Counsel to    5/31/2021 3
                                                                      10
                                                                                          Debtor
                                                                      11             PLEASE TAKE FURTHER NOTICE THAT pursuant to the Order Approving Motion for
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12   Order Establishing Monthly Fee and Expense Reimbursement Procedures entered on March 17,
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13
                                            ATTOR NE YS A T LAW




                                                                           2020 [Docket No. 121] (the “Fee Procedures Order”), unless an objection is filed with the clerk of
                                                                      14   the Court and served on PSZJ within ten days of the service of the PFS, the PFS shall be deemed
                                                                      15   approved on an interim basis and the Debtor may pay PSZJ 80% of the fees for services rendered
                                                                      16   and 100% of the costs incurred during the Reporting Period (the “Approved Amount”), and PSZJ is
                                                                      17   authorized to draw the Approved Amount from any Retainer (if any) without the Court holding a
                                                                      18   hearing or entering any further order thereon. If an objection is timely filed and served, PSZJ will
                                                                      19   not draw down or be paid the disputed amount until the objection has been resolved.
                                                                      20
                                                                                     PLEASE TAKE FURTHER NOTICE THAT PSZJ served a copy of the PFS on the
                                                                      21
                                                                           Debtor, counsel to the Debtor, the twenty largest unsecured creditors, counsel to Placentia
                                                                      22
                                                                           Development Company, LLC (“PDC”), any party requesting special notice, and the Office of the
                                                                      23
                                                                           United States Trustee (the “OUST”). In addition, PSZJ served documentation supporting the PFS
                                                                      24
                                                                           (the “Fee Documentation”) on the Debtor, counsel to the debtor the OUST and counsel to PDC.
                                                                      25

                                                                      26

                                                                      27   2
                                                                            Capitalized terms that are not defined in this notice have the meanings given to them in the Fee Procedures Order.
                                                                           3
                                                                            The Reporting Period also includes fees of $2,370.00 and costs of $1,340.54 (for a total of $3,710.54) that were
                                                                      28   attributable to the period between 1/14/2020-3/9/2020 but which were inadvertently omitted from prior bills.

                                                                                                                                      2
                                                                           DOCS_LA:337957.1 10804/002
                                                                       Case 8:20-bk-10143-TA            Doc 475 Filed 06/18/21 Entered 06/18/21 16:20:46              Desc
                                                                                                         Main Document     Page 3 of 3


                                                                       1   Copies of the Fee Documentation are available, upon written request, from PSZJ at the address listed

                                                                       2   below:
                                                                                                                       Ira D. Kharasch
                                                                       3                                      Pachulski Stang Ziehl & Jones LLP
                                                                                                             10100 Santa Monica Blvd., 13th Floor
                                                                       4                                           Los Angeles, CA 90067
                                                                                                               E-mail: ikharasch@pszjlaw.com
                                                                       5
                                                                                    PLEASE TAKE FURTHER NOTICE THAT nothing in the Fee Procedures Order
                                                                       6
                                                                           relieves any Professional from the obligation to file interim and/or final fee applications. The failure
                                                                       7
                                                                           of any party to raise an objection to a PFS shall not be deemed a waiver of such objection for
                                                                       8
                                                                           purposes of the interim fee application. The failure of any party to raise an objection to a PFS or
                                                                       9
                                                                           interim fee application shall not be deemed a waiver of such objection for purposes of final
                                                                      10
                                                                           applications for allowance of fees and reimbursement of expenses pursuant to section 330 of the
                                                                      11
                                                                           Bankruptcy Code.
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12
                                                                            Dated: June 18, 2021                         PACHULSKI STANG ZIEHL & JONES LLP
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13
                                            ATTOR NE YS A T LAW




                                                                      14
                                                                                                                         By    /s/ Erin Gray
                                                                      15                                                       Ira D. Kharasch (CA Bar No. 109084)
                                                                                                                               Erin Gray (CA Bar No. 157658)
                                                                      16
                                                                                                                               Former Co-Counsel for Debtor and Debtor-
                                                                      17                                                       in-Possession, Bridgemark Corporation

                                                                      18

                                                                      19

                                                                      20

                                                                      21

                                                                      22

                                                                      23

                                                                      24

                                                                      25

                                                                      26

                                                                      27

                                                                      28

                                                                                                                              3
                                                                           DOCS_LA:337957.1 10804/002
